Citation Nr: 0925747	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral foot disability.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on March 24, 
2009.  During the hearing, the undersigned Acting Veterans 
Law Judge agreed to hold the records open for 60 days to 
afford the Veteran the opportunity to submit additional 
medical evidence, which he did in May 2009, together with a 
waiver of RO jurisdiction.  As such, this evidence will be 
considered by the Board in the adjudication of his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot 
disability.  He testified at his March 2009 hearing, that his 
bilateral pes planus began in basic training, and resulted in 
bilateral shin splints.  He filed his claim of service 
connection for "foot problems" in September 2004.  
Following the March 2005 rating decision, he amended his 
claim to include shin splints in October 2005.  In December 
2008, the Veteran sought to amend his claim to include 
bilateral pes planus.  At that time, the RO advised that due 
to his active appeal for foot problems, they were unable to 
consider any further action.  

The requirement to identify the benefit sought means that a 
claimant must describe the nature of the disability for which 
he is seeking benefits.  See Ingram v. Nicholson, 21 Vet.App. 
232, 256-57 (2007).  A claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  See Brokowski v. 
Shinseki, 2009 WL 1586901 (Vet. App.); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Here, the Veteran seeks service connection for 
"foot problems."  Therefore, any foot condition claimed 
must be considered, to include bilateral pes planus and shin 
splints, as proximately due to bilateral pes planus. 

The Veteran was afforded a VA examination in January 2005 for 
skin diseases.  At that time, the Veteran did not receive an 
examination for any structural foot problems, and no clinical 
findings were made regarding any structural foot problems.  
Private treatment records shows a diagnosis of pes planus.  
As such, another VA examination is necessary to determine 
whether any current bilateral foot disability is related to 
military service.

In addition, the appellant testified during his March 2009 
hearing that he sought treatment at the Dallas VA Medial 
Center in 1977.  Thus, to fulfill the duty to assist, all of 
the relevant VA treatment records should be associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a records of the 
Veteran's treatment at the Dallas, Texas, 
VA Medical Center (and any other 
facilities identified by the Veteran and 
for which necessary authorization has been 
obtained) dated since 1977, and associate 
them with the claims folder.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any foot 
disability found to be present.  The 
claims folder should be made available and 
reviewed by the examiner.  All testing 
deemed necessary must be conducted and the 
results reported in detail.  For any foot 
disability found, the examiner must opine 
whether it is at least as likely as not 
that any foot disability found to be 
present is related to or had its onset in 
service.  In doing so, the examiner must 
discuss the Veteran's report of a 
continuity of symptom since service.  A 
rationale for any opinion offered should 
be set forth in a legible report.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

